Citation Nr: 1219639	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-11 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the petition to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal his claim for entitlement to compensation payments for cervical strain.  Hence, the only claims remaining on appeal are set forth on the title page.  

As reflected in the September 2008 rating decision, the April 2009 SOC, and the May 2010 supplemental SOC (SSOC), the RO denied the Veteran's petition to reopen the claim for service connection.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen- the Board has characterized this appeal as encompassing the matters set forth on the title page.  

In so doing, the Board has considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for an acquired psychiatric disorder, to include PTSD, on the basis that his disorders were presumed to be the result of his own willful misconduct at the time of his in-service motor vehicle accident.  As there were diagnoses of PTSD and depression at the time of the previous final decision, the diagnosis of depression since that denial cannot constitute a different diagnosed disease or injury. 

The Board also has considered the fact that the previous decision denied service connection for an acquired psychiatric disorder, to include PTSD, as not incurred or aggravated during service because his disorders were presumed to be the result of his own willful misconduct at the time of his in-service motor vehicle accident.  In his May 2008 request to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran specifically asserted that his depression is related to the overextension of his period of service in Korea, which led to his divorce.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, therefore, that the Veteran's current claim for service connection for an acquired psychiatric disorder, to include PTSD, is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection, regardless of the Veteran's current theory regarding a nexus to service.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board's decision addressing the request to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, is set forth below.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In an August 2007 decision, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD; although notified of the denial in an August 2007 letter, the Veteran did not initiate an appeal or seek reconsideration of the Board decision, and no other exception to finality applies.  

3.  Evidence associated with the claims file since the August 2007 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The August 2007 decision in which the Board denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As evidence pertinent to the claim for service connection for an acquired psychiatric disorder, to include PTSD, received since the Board's August 2007 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in August 2007.  

The evidence of record at the time consisted of service treatment and personnel records, VA treatment records, VA examinations, the Veteran's PTSD questionnaire, a document relating to a motor vehicle accident in December 1989, statements from the United Way and Manchester Area Conference of Churches regarding the Veteran's stays in transitional homeless shelters, and an April 2006 administrative decision finding that injuries sustained in or mental illness resulting from the December 1989 motor vehicle accident were the result of the Veteran's own misconduct.

The basis for the Board's August 2007 denial was that the Veteran's psychiatric disorders were presumed to be the result of his own willful misconduct at the time of his in-service motor vehicle accident.

As the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in May 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for an acquired psychiatric disorder, to include PTSD, is the Board's August 2007 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since August 2007 includes testimony of the Veteran, given during the November 2009 DRO hearing, indicating that his depression started when he received an overextension of his period of service in Korea.  He reported that this overextension caused marital problems which eventually led to a divorce and that he had been depressed ever since.  Further pertinent evidence added to the claims file since August 2007 includes copies of the overextension orders from the Veteran's service personnel records as well as a copy of his final divorce decree.   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

At the time of the August 2007 Board decision, the Veteran's psychiatric disorders were presumed to be the result of his own willful misconduct at the time of his in-service motor vehicle accident; however, there was no evidence that the Veteran's psychiatric disorders may instead have been related to a different in-service incident which did not involve willful misconduct.  The additionally received testimony indicates that the Veteran had been depressed ever since the overextension of his period of service in Korea, which caused marital problems that led to a divorce.  In this regard, the Board points out that, as a layperson, the Veteran is competent to report on such matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a different possible basis for an award of service connection for the claimed disability.  While certainly not conclusive, such lay evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD (i.e., a current disability related to military service), and thus, when presumed credible, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service connection, on the merits, is warranted.  

Documents of record indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for an acquired psychiatric disorder, to include PTSD, that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested action, and any additional notification and/or development deemed warranted (to include examination of the Veteran, if appropriate), the RO should readjudicate the for service connection, on the merits, in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


